Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. John Powell on 13 December 2021.
The application has been amended as follows: in claim 19, replace the word “method” with the words “aerosol foam dispenser”
Claim Interpretation
The “shape factor” in claim 1 is interpreted per page 6, lines 18-23:

    PNG
    media_image1.png
    41
    438
    media_image1.png
    Greyscale

Space is the nozzle space factor; 
AR is the nozzle aspect ratio; 
a is the foam stiffness factor; and 
wherein f(v) is a function of the foam speed factor during dispensing.

	The “space factor” in claim 10 is interpreted per page 6, lines 24-30 of the specification:

    PNG
    media_image2.png
    49
    388
    media_image2.png
    Greyscale

Corolla” as “the area comprised between the external convex hull and the inner convex hull (the inner cononvex hull is the maximum convex set contained inside the external convex hull and the shaping orifices). The area comprised inside the inner convex hull is defined 'central' area. Based on these definitions, the 'convex envelop area' equals the sum of the 'corolla' and 'central' areas. The 'total orifice area' equals the sum of the 'shaping orifice(s)' and the 'central orifice(s).”
	Page 5, lines 3-5 describe the “'external convex hull' or 'convex envelop' is the smallest convex set that contains all orifices. The shaping orifice(s) are the orifices  in contact with the external convex hull. In some examples, there can be 'central orifices,' which are orifices that are not in contact with the external convex hull.”
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 includes the limitation “the method comprises a shape factor from about 0.11 to about 1” which is novel with respect to the prior art of record.
Claim 10 includes the limitation “the nozzle surface comprises a space factor greater than 0.5” which is novel with respect to the prior art of record.
The closest prior art is considered to be Little (U.S. Pub. 2016/0302624).  Little discloses an aerosol foam dispenser with a pressurizable outer container (20) with a propellant and a composition under pressure, an actuator (30) with a valve (203), a trigger (33), a nozzle (31) and shaping orifices (35, 36).  Little is silent in regards to “shape factor” and “space factor” and their equivalents and it would not have been obvious to modify the prior art barring improper hindsight analysis.

Claims 1-19 are allowed.
Election/Restrictions
The restriction requirement between groups I and II, as set forth in the Office action mailed on 20 September 2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MELARAGNO whose telephone number is (571)270-7735. The examiner can normally be reached Mon - Fri: 8 am - 5 pm +/- flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MJM/Examiner, Art Unit 3754  

/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                        12/20/2021